Citation Nr: 1533148	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  07-18 480	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a higher initial rating for traumatic arthritis of the right elbow,
rated as 30 percent disabling from February 9, 2001 to December 1, 2008 and 50 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February to September 1958.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO implemented the Board's 2004 decision to grant service connection for traumatic arthritis of the right elbow.   The RO assigned an initial 20 percent disability rating, effective February 9, 2001.

In a May 2007 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In July 2007, he withdrew his hearing request and an informal hearing conference with a DRO was conducted in July 2007 instead.  A report of that conference has been associated with the Veteran's claims folder.

In a July 2007 decision, the DRO assigned an initial 30 percent disability rating for traumatic arthritis of the right elbow, effective February 9, 2001.

In March 2009, the RO assigned a 50 percent rating for traumatic arthritis of the right elbow effective December 1, 2008. 

The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO.  A transcript of the hearing is associated with his claims folder.

This matter was previously before the Board in February 2012 and April 2014, at which times the issue was remanded for additional development.

The Veteran has been in receipt of a total rating for compensation since February 9, 2001.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

With consideration of functional impairment, the Veteran has had limitation of right elbow flexion to approximately 45 degrees without ankylosis or compensable limitation of extension since the effective date of service connection.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for traumatic arthritis of the right elbow have been met since the effective date of service connection. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1) , 4.3, 4.7, 4.10, 4.14, 4.21, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5010, 5205-5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's appeal arises from disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes aiding in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  The Veteran has also been afforded VA examinations in connection with his claim that, taken together, are fully adequate to decide the claim.  

The claims file contains copies of a September 1990 report from the Social Security Administration (SSA) indicating that the Veteran had been awarded disability benefits.  The statement indicates that disability benefits were awarded for conditions other than the elbow disability.  VA does not have a duty to obtain SSA records when there is no indication that they are relevant to the VA claim being decided.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  In May 2012, SSA reported that it had destroyed the medical records pertinent to the Veteran's claim.  VA has no further duty to seek SSA records.

This matter was remanded in April 2014 in order that a copy of a September 2005 VA examination report may be associated with the Veteran claims file, which was subsequently accomplished.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II. Initial Rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Separate diagnostic codes identify various disabilities and the criteria for specific ranges. VA has a duty to acknowledge and consider all regulations which are potentially applicable.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's right elbow disability has been rated 30 percent disabling prior to December 1, 2008 and 50 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5206.  This denotes that the disability is rated as traumatic arthritis under DC 5010, which in turn provides for ratings under the criteria for limitation of motion of the affected joint.  DC 5206 provides criteria for rating limitation of motion of the elbow.

Under Diagnostic Code 5206, limitation of flexion of the forearm to 100 degrees is 10 percent disabling. Limitation of flexion of the forearm to 90 degrees is 20 percent disabling. A 30 percent rating is warranted for flexion limited to 70 degrees. A 40 percent rating is warranted for flexion limited to 55 degrees. A maximum 50 percent rating is warranted for flexion limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5206.

Records show that the Veteran is right-handed; therefore, the major arm is at issue. 38 C.F.R. § 4.69.

Under Diagnostic Code 5211, impairment of the ulna with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating. 38 C.F.R § 4.71a, DC 5211. 

Under Diagnostic Code 8517, moderate incomplete paralysis of the musculocutaneous nerve warrants a 10 percent evaluation; severe incomplete paralysis of the musculocutaneous nerve warrants a 20 percent evaluation and complete paralysis manifested by weakness, but not loss, of flexion of the elbow and supination of the forearm and warrants a 30 percent rating. See 38 C.F.R. § 4.124a, DC 8517. 

The Veteran's disability could also be rated appropriately under Diagnostic Codes 5205-5210, and 5213 for limitation of motion of the forearm. Butts v. Brown, 5 Vet. App. 532 (1993).    In this regard, the Board notes that the Veteran has been separately service connection for supination and pronation, impairment of the right elbow, under Diagnostic Code 5213.  

Under Diagnostic Code 5205, a rating of up to 60 percent is available for ankylosis of the elbow. 38 C.F.R. § 4.71a, DC 5205.

Under Diagnostic Code 5207, limitation of extension of the forearm to 45 degrees is 10 percent disabling. Extension limited to 75 degrees is 20 percent disabling. A 30 percent rating is warranted for extension limited to 90 degrees. A 40 percent rating is warranted for extension limited to 100 degrees. A maximum 50 percent rating is warranted for extension limited to 110 degrees. 38 C.F.R. § 4.71a, DC 5207.

 If flexion is limited to 100 degrees, and extension is limited to 45 degrees, a 20 percent rating is warranted under 38 C.F.R. § 4.71a , Diagnostic Code 5208.

Diagnostic Codes 5210 and 5212 provide for ratings of up to 50 percent for disability of the major extremity manifested by nonunion or malunion of the radius and/or ulna. 38 C.F.R. § 4.71a, DCs 5210, 5212. 

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees. Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code. 38 C.F.R. § 4.71a, DCs 5003, 5010. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. 

The medical in this case consists of examinations for VA compensation purposes in August 2004, December 2008, and September 2012, as well as outpatient treatment records.

The Veteran submitted January 2001 and April 2002 reports from his private physician.  The 2001 report indicated that the Veteran had complaints of pain and stiffness in his right elbow.  Range of motion testing indicated extension of 165 degrees, flexion of 95 degrees, pronation was normal, and supination lacked 2-3 degrees from full.  Deep tendon reflexes at the elbow and wrist were normal, as was the sensory pattern.  X-rays showed traumatic arthritis in all areas of the right elbow with narrowing of the joint spaces and buildup of periarticular spurs and calcification.  The April 2002 report indicated similar findings.  Extension was 15-95 degrees; pronation was 90 degrees of normal.  There was pain and crepitation during movement of the right elbow and right arm strength was reduced.  Deep tendon reflexes at the elbow and wrists were normal and there was normal sensory pattern.  X-rays revealed traumatic arthritis of the right elbow.

In August 2004, the Veteran was examined in connection with his right shoulder.  There was also "some" pain and weakness in the right elbow.  On examination, flexion of the right elbow was reported as "from 100/105" degrees with pain beyond 100 verbalized.  There were bilateral positive Apley's scratch tests and marked decrease of ROM on the right due to lack of range of motion of the right elbow.  The examiner indicated that the Veteran was barely able to reach the right pocket on his pants with the right arm.  The right elbow disability was considered moderate.  

The Veteran was also afforded an examination in September 2005.  The examination report contains no findings with respect to the right elbow.  

In a letter dated November 18 2005, the Veteran's private physician reported painful, limited motion of the right elbow, showing extension of 160 degrees and flexion of 98 degrees.  Pronation and supination of the forearm were restricted at 75 percent of normal.  

In a letter dated in August, 2008, the Veteran's private physician reported that right elbow flexion was 104 degrees, extension was 164 degrees, pronation was 65 degrees, and supination was 65 degrees.

The Veteran was again examined in December 2008.  He was noted to have weakness, stiffness, swelling of the right elbow with constant pain like an aching, sticking, squeezing, and cramping sharp pain with severity of 10/10 brought on by physical activity, partially relieved by Motrin or Tylenol.  The Veteran was "not able to function with his right elbow," with the pain medication making the pain a little more bearable.  There was no joint replacement.  The functional impairment resulting from his right elbow condition made it difficult to dress, unable to wipe himself after a bowel movement, and necessary to be assisted with his basic needs.  

Examination of the elbows showed right elbow weakness tenderness and guarding of movement without heat, redness, effusion, or edema.  There was no ankylosis.  On examination of the right elbow, flexion was 50/145 degrees, extension of -35 degrees, no supination, pronation at 80 degrees, with pain, fatigue, weakness, lack of endurance and incoordination.  

Pain was noted to have a major impact on function.  After repetitive use there was an additional 10 degrees limitation of motion on extension and flexion of the right elbow with pain, fatigue, weakness, lack of endurance and incoordination, again with pain having the major impact on function.  Sensory examination was normal in the upper and lower extremities, bilaterally.  Motor function appeared to be 5/5 and normal in the upper and lower extremities.  There was no muscle atrophy, fasciculation or fibrillation in the upper and lower extremities.

The September 2012 examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was indicated to have right elbow arthritis.  He reported 10/10 pain of his right elbow and reported that his whole left side of his body has been weak since he was a child.  He denied having left elbow problems which are due to right elbow problems.  Right elbow flexion was 25 degrees, extension was 5 degrees, including after repetition.  There was no objective evidence of painful motion, but the examiner indicated that there was weakened movement, excess fatigability, and incoordination, as well as localized tenderness or pain on palpation.  There was no flail joint, joint fracture and/or impairment of supination or pronation.  There was no surgery and no functioning is so diminished that amputation with prosthesis
would equally serve the Veteran.  Arthritis was noted by x-ray.

Other outpatient records were reviewed and document the Veteran's history of treatment for the right elbow.  These records generally characterized the disability as moderate to severe.  The treatment records, however, do no indicate a condition more severe than reported above for the periods in question.  



Analysis

Prior to December 2008, the Veteran was noted to have significant functional impairment, but this impairment was not quantified in terms of additional limitation of motion.  Cf. DeLuca.  The 2004 examination was conducted mainly to determine whether service connection was warranted, and contained limited findings as to functional impairment.  It did not include a specific finding as to ranges of extension and it is not entirely clear what the finding of flexion "from 100/105" meant, although it presumably was a report of active and passive motion.  Given the reported levels of functional impairment, which at times appears to have been severe, the Veteran is deemed to have met the criteria for a 50 percent rating since the effective date of service connection.

The Veteran is currently receiving the maximum provided under Diagnostic Codes 5206, 5207, and 8517.  Separate ratings would be permissible for limitation of flexion under DC 5206 and limitation of extension under 5207.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

The Veteran's private physician has reported ranges of extension that would warrant as much as a 50 percent rating under DC 5207.  The physician appears to have used a different range of normal motion than that used by VA.  VA recognized that the normal range of elbow motion is from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate I (2014).  The private physician's report of limitation of extension to as much as 165 degrees is not consistent with VA's recognized range of elbow motion.  Hence the physician's reports cannot be used to establish the Veteran's degree of limitation of motion.  

Other reported ranges of extension have been consistent with a noncompensable rating.  Hence a separate rating under DC 5207 is not warranted.

The Board has also considered whether he is entitled to a separate rating under Diagnostic Code 5211.  In this regard, the Veteran has not been shown to have malunion of the ulna with bad alignment or nonunion of the ulna, which would warrant a compensable evaluation.  

In addition, under Diagnostic Code 5206, the Veteran was not shown to have flexion approximating limitation to 55 degrees or less prior to December 1, 2008.  And prior to December 2008, there were no findings of extension limited to approximately 100 degrees or less under Diagnostic Code 5207.  

As such, higher disability ratings are not warranted prior to December 1, 2008. 

In this regard, the Board notes that the Veteran is not entitled to a separate rating under Diagnostic Code 8517 for that same period.  Diagnostic Code 8517 contemplates limitation of motion of the elbow.  38 C.F.R. 4.124a, 8517. Such a manifestation overlaps with Diagnostic Code 5206 which also contemplates limitation of motion.  Awarding two separate disability ratings for the same manifestation would be unlawful pyramiding.  38 C.F.R 4.14. 

Higher or separate ratings are not warranted under any other applicable diagnostic codes.  Ankylosis of the right elbow is not shown under Diagnostic Code 5205. The Veteran's current evaluations are the same as or higher than those afforded by Diagnostic Codes 5208 and 5209.  Diagnostic Codes 5210 through 5212 are not for application because there is no nonunion or malunion of the radius or ulna. 

The Board has also considered the guidance of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 and finds that while the Veteran does experience pain, the pain does not result in functional loss warranting a rating in excess of 30 percent for the period prior to December 1, 2008. See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  For the period beginning December 1, 2008, the Veteran is receiving the maximum disability rating available based on limitation of motion and a higher rating would require ankylosis.  38 C.F.R. §§ 4.40 , 4.45 are not applicable. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In sum, the Board finds that the evidence does not support a rating in excess of 30 percent prior to December 1, 2008, and in excess of 50 percent thereafter for the service-connected right elbow disability.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for extraschedular ratings in exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the manifestations of the Veteran's service-connected disability are fully contemplated by the rating criteria.  Moreover, there is no evidence of any exceptional factors such as frequent hospitalization or marked interference with employment.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial rating of 50 percent and no more for traumatic arthritis is granted, effective February 9, 2001.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


